


110 HRES 1078 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1078
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Ellison (for
			 himself, Mr. Moran of Virginia, and
			 Mr. Cleaver) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a Global Marshall Plan holds the potential to demonstrate
		  the commitment of the United States to peace and prosperity.
	
	
		Whereas, after World War II, the United States established
			 a program to provide for the reconstruction of Europe, named after General
			 George C. Marshall and commonly referred to as the Marshall
			 Plan, which has been hailed by leaders of World War II allied and enemy
			 countries as the most magnanimous act by the United States in history;
		Whereas by providing assistance to Europe through the
			 Marshall Plan, the United States recognized the direct link between economic
			 growth and political stability, thereby investing resources into economic
			 development and assistance;
		Whereas the Marshall Plan made possible new measures of
			 international cooperation through the North Atlantic Treaty Organization and
			 other institutions that have enhanced the security, freedom, and prosperity of
			 the United States and the world;
		Whereas the United States has established foreign
			 assistance programs, as described in the Foreign Assistance Act of 1961, with a
			 goal of the encouragement and sustained support of the people of
			 developing countries in their efforts to acquire the knowledge and resources
			 essential to development and to build the economic, political, and social
			 institutions which will improve the quality of their lives;
		Whereas annual United States appropriations for foreign
			 development assistance in its many forms, whether considered as a proportion of
			 the Federal budget or as a proportion of gross domestic product, never again
			 have reached the levels seen during the first years of the Marshall
			 Plan;
		Whereas more than 1,000,000,000 people worldwide live on
			 less than $1 per day, and another 1,600,000,000 people struggle to survive on
			 less than $2 per day, according to the World Bank;
		Whereas at the United Nations Millennium Summit in 2000,
			 the United States joined more than 180 other countries in committing to work
			 toward the United Nations Millennium Development Goals to improve life for the
			 world's poorest people by 2015;
		Whereas the United Nations Millennium Development Goals
			 include the goal of reducing by one-half the proportion of people worldwide,
			 between 1990 and 2015, who live on less than $1 per day, cutting in half the
			 proportion of people suffering from hunger and unable to access safe drinking
			 water and sanitation, reducing by two-thirds child mortality, ensuring basic
			 education for all children, and reversing the spread of HIV/AIDS and malaria,
			 while sustaining the environment upon which human life depends;
		Whereas United States citizens and nongovernmental
			 organizations have proposed a new Global Marshall Plan, including—
			(1)providing enough
			 funding to eliminate global poverty, homelessness, hunger, inadequate
			 education, and health care, plus restoring the global environment;
			(2)creating
			 international nongovernmental mechanisms for receiving funds contributed
			 through foreign aid and alternative sources of financing, and for distributing
			 such funds in a way that is environmentally sensitive, respectful of native
			 cultures, safeguarded against corruption, protected from manipulation to serve
			 elite interests, and empowering of the people in each region;
			(3)revising existing
			 trade and other agreements in which the United States is currently involved so
			 that such agreements favor improving the lives of the poor of the world; and
			 approaching future agreements with like intent;
			(4)creating a greatly
			 expanded Peace and Justice Corps of the United States that would provide ways
			 for people with useful skills to volunteer two years at any age toward the
			 goals of the Global Marshall Plan;
			(5)providing training
			 to foreign militaries to become experts in ecologically sensitive construction
			 of those aspects of their own societies that need relief and reconstruction,
			 including agriculture, health care, housing, infrastructure, education,
			 computers, and other appropriate technology; and
			(6)providing training
			 to children and adults worldwide in techniques of nonviolent communication,
			 diversity, environmental sustainability, family and parental support, stress
			 reduction, emergency health techniques, diet and exercise, and caring for
			 others who are in need of help; and
			Whereas the attacks against the United States that
			 occurred on September 11, 2001, and the subsequent global war on terrorism,
			 have enhanced United States strategic concern for the economic and political
			 future of countries worldwide: Now, therefore, be it
		
	
		That it is the sense of the United
			 States House of Representatives that—
			(1)the elimination of poverty and hunger,
			 assurance of basic health and education for all, and resolution of
			 environmental crises remain key foreign policy goals for the United States;
			(2)a
			 Global Marshall Plan holds potentially transformative power of a reinvigorated,
			 comprehensive approach to foreign development assistance that would demonstrate
			 the commitment of the United States to peace and prosperity to people who may
			 have doubted the dedication of the United States to those ideals; and
			(3)a
			 Global Marshall Plan must operate within the ethical framework of generosity
			 and magnanimity, not merely of instrumentality, and to be successful and must
			 be perceived as more than a new attempt to extend influence into the
			 world.
			
